IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-75,485-01


IN RE SEAN HOUSTON BROWN, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
FROM FORT BEND COUNTY



Womack, J., filed a statement respecting the denial of relief.


	I join the Court's order with these understandings:
	(1) Its last sentence ("Post-conviction remedies will be of no avail.") is limited to
extraordinary writs that directly seek a nunc pro tunc change in the judgment.
	(2) Our decision does not address the question whether extraordinary writs may be used
to bring a claim of ineffective assistance of counsel for failing to seek proper award of jail-time
credit in the judgment of conviction.

Filed April 13, 2011.
Publish.